DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 19, 2021 has been entered.
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-4 and 42-56 and the species of intended purpose of the method as for detecting protease activity in a sample in the reply filed on October 3, 2019 is acknowledged.
Claims 5- 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and claims 42-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 3, 2019.
Claims 1-4, 60-67, 69 and 71-76 are indicated as allowable (see below). Pursuant the procedures described in §MPEP 803.02, the examination have been extended to the non-elected species of intended purpose of the method. Therefore, claims 42-56 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Status of Claims
Claims 1-4, 42-56, 60-67, 69 and 71-76 are pending and are under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application U.S. 61/935,479, filed February 4, 2014 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted January 19, 2021 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Response to Arguments: In the remarks filed November 18, 2020, Applicants argue the claimed invention satisfy the requirement to comply with the written description requirement under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. See pages 9-11. In particular, Applicants asserted prior to the effective filing date of the invention elastin-like polypeptides and the characteristic of lower critical solution temperature were known (see page 10 of the remarks. Applicants further asserted various stimuli that results in self-assembly of elastin-like polypeptides were known as well as the number of repeats of elastin-like polypeptides (see pages 10-11 in the remarks). Applicants’ arguments have been fully considered and have been found persuasive. Thus, the rejection of claims 1-4, 60-67 and 69-76 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejections are new.
Claims 42-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation (law of nature) between enzyme activity in a biological sample and the indication of a subject having a disease or susceptibility to developing a disease without significantly more. The claims recite a method of predicting or diagnosing a disease in a subject comprising (a) obtaining a biological sample from a sample the subject, (b) detecting the activity of an enzyme in the biological sample using the method of claim 1 and (c) comparing the activity of the enzyme in the biological sample to the activity of the enzyme from a control sample from the subject or a control sample from subjects who do not have the disease, wherein a significant difference between the activity of the enzyme in the biological sample and the control sample is indicative that the subject has or is susceptible to developing the disease. This judicial exception of correlating enzyme activity in a biological sample from a subject and the indication of having or the susceptibility of developing a disease is not integrated into a practical application because the judicial exception does not integrate the law of nature into a practical application. This limitation sets forth a judicial exception, because this type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo). Additionally, step c could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). The 
Therefore, for the reasons set forth above claims 42-45 are ineligible under 35 U.S.C. 101.
Claims 46-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation (law of nature) between enzyme activity in a biological sample and the indication of the progression or recurrence of a disease in a subject without significantly more. The claims recite a method of monitoring the progression or recurrence of a disease in a subject comprising (a) obtaining a biological sample from a sample the subject, (b) detecting the activity of an enzyme in the biological sample using the method of claim 1 and (c) comparing the activity of the enzyme in the biological sample to the activity of the enzyme from a control sample from the subject or a control sample from subjects who do not have the disease, wherein a significant difference between the activity of the enzyme in the biological sample and the control sample is indicative of the progression or recurrence of the disease in the subject. This judicial exception of correlating enzyme activity in a biological sample from a subject and the indication of progression or recurrence of a disease is not integrated into a practical application because the judicial exception does not integrate the law of nature into a practical application. This limitation sets forth a judicial exception, because this type of correlation is a consequence of e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps recited (i.e., obtain a biological sample from a subject and detecting the activity of an enzyme in the biological sample) are well-understood, routine and conventional activities for those in the field of diagnostics and disease monitoring. Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics. Detecting the activity of an enzyme in a biological sample merely instructs a scientist to use the detection technique of claim 1 to monitor enzyme activity.
Therefore, for the reasons set forth above claims 46-49 are ineligible under 35 U.S.C. 101.
Claims 50-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation (law of nature) between enzyme activity in a biological sample and the efficacy of a therapeutic treatment for a disease in a subject without significantly more. The claims recite a method of determining the efficacy of a therapeutic treatment for a disease in a subject undergoing the treatment of a disease in a subject comprising (a) obtaining a biological sample from a sample the subject, (b) detecting the activity of an enzyme in the biological sample using the method of claim 1 and (c) comparing the activity of the enzyme in the biological sample to the activity of the enzyme from a control sample from the subject or a e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps recited (i.e., obtain a biological sample from a subject and detecting the activity of an enzyme in the biological sample) are well-understood, routine and conventional activities for those in the medical field. Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of medicine. Detecting the activity of an enzyme in a biological sample merely instructs a scientist to use the detection technique of claim 1 to monitor enzyme activity. 
Therefore, for the reasons set forth above claims 50-53 are ineligible under 35 U.S.C. 101.


Claim Objections
Response to Arguments: The objection claim 68 has been withdrawn as necessitated by amendment.
Allowable Subject Matter
Claims 1-4, 54-56, 60-67, 68, and 71-76are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art do not teach or suggest detecting protease activity based on the aggregation rates of a particle in a sample that have resulted from aggregation of micelles comprising amphiphilic fusion polypeptides that comprise repeats of hydrophobic ELP domains having a LCST and repeats of a hydrophilic domain separated by a protease that results from proteolytic cleavage of the protease domains in the micelle aggregates.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658